NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEREMY VAUGHN PINSON,                           No. 20-15068

                Plaintiff-Appellant,            D.C. No. 4:18-cv-00535-RM

 v.
                                                MEMORANDUM*
ESTRADA, named as Nurse Estrada; et al.,

                Defendants-Appellees,

and

COX, named as FNU Cox; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Márquez, District Judge, Presiding

                              Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Federal prisoner Jeremy Vaughn Pinson appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s order denying her motions for preliminary injunctions in her action brought

under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403
U.S. 388 (1971), alleging deliberate indifference to her serious medical needs. We

have jurisdiction under 28 U.S.C. § 1292(a)(1). We review for an abuse of

discretion. Jackson v. City & County of San Francisco, 746 F.3d 953, 958 (9th

Cir. 2014). We may affirm on any basis supported by the record, Thompson v.

Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

      The district court did not abuse its discretion in denying Pinson’s request for

injunctive relief and motion for reconsideration related to defendants’ alleged

interference with her right to prosecute this action because Pinson failed to show

any actual injury arising from the alleged interference. See Winter v. Nat. Res. Def.

Council, 555 U.S. 7, 20 (2008) (setting forth standards for issuance of preliminary

injunction); Lewis v. Casey, 518 U.S. 343, 348-49 (1996) (setting forth elements of

an access-to-courts claim and actual injury requirement); Sch. Dist. No. 1J,

Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993)

(setting forth standard of review and grounds for relief under Fed. R. Civ.

P. 59(e)).

      Denial of Pinson’s request for a preliminary injunction requiring defendants

to provide Pinson with surgery for her nerve injury, a CPAP machine, and sleep

medication, and denial of Pinson’s request for a preliminary injunction prohibiting



                                          2                                    20-15068
defendants from retaliating against Pinson by transferring her or placing her in

segregated housing, was not an abuse of discretion because Pinson’s requested

relief was not tied to the claims in the complaint. See Pac. Radiation Oncology,

LLC v. Queen’s Med. Ctr., 810 F.3d 631, 636 (9th Cir. 2015) (holding that the

district court lacks authority to grant injunctive relief absent a “sufficient nexus

between the claims raised in a motion for injunctive relief and the claims set forth

in the underlying complaint”).

      Denial of Pinson’s request for reconsideration of the district court’s prior

denial of a preliminary injunction related to defendants’ alleged restriction of her

pain medication was proper because the motion was untimely. See Credit Suisse

First Boston Corp. v. Grunwald, 400 F.3d 1119, 1124 (9th Cir. 2005) (a motion

that merely seeks to relitigate the issues underlying an original preliminary

injunction order must be filed within Rule 59(e)’s time limit).

      AFFIRMED.




                                           3                                     20-15068